Citation Nr: 0215821	
Decision Date: 11/06/02    Archive Date: 11/14/02

DOCKET NO.  01-06 211	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	American Red Cross


WITNESSES AT HEARING ON APPEAL

Appellant, Appellant's spouse


ATTORNEY FOR THE BOARD

W. H. Donnelly, Associate Counsel


INTRODUCTION

The appellant is a veteran who had active service from 
December 1941 to December 1945.  This matter comes before the 
Board of Veterans' Appeals (Board) on appeal from a March 
2001 rating decision by the Roanoke, Virginia, Regional 
Office (RO) of the Department of Veterans Affairs (VA).  The 
veteran testified at a Travel Board hearing before the 
undersigned at the RO in August 2002.


FINDING OF FACT

There is no competent (medical) evidence of a nexus between 
the veteran's bilateral hearing loss and his military 
service.


CONCLUSION OF LAW

Service connection for bilateral hearing loss is not 
warranted.  38 U.S.C.A. §§ 1110, 5107 (West 1991 & Supp. 
2002); 38 C.F.R. §§ 3.303, 3.385 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA); codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West Supp. 
2002).  Regulations implementing the VCAA have now been 
published.  66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The VCAA and implementing regulations apply in the instant 
case.  See VAOPGCPREC 11-2000.  The claim has been considered 
under the VCAA.

There has been substantial compliance with the mandates of 
the VCAA and implementing regulations.  The claim has been 
considered on the merits.  The record contains service 
medical records, a VA examination report, and private medical 
records.  The veteran has been notified of the applicable 
laws and regulations; discussions in the rating decision, in 
the statement of the case, and in the supplemental statement 
of the case have informed him what he needs to establish 
entitlement to the benefit sought and what the evidence of 
record shows.  At the August 2002 hearing, the undersigned 
discussed in detail what evidence was required to establish 
entitlement to service connection for bilateral hearing loss, 
and informed the veteran that he was responsible for 
submitting records from a past employer allegedly showing 
hearing loss.  The veteran sought, and was granted, 60 days 
abeyance to submit such evidence.  That period of time has 
passed; the records have not been received.

Factual Background

Service medical records reveal no complaints or treatment 
related to hearing loss.  Examinations on entry into and 
separation from service noted normal hearing by the whispered 
voice test.  Service records also reveal that the veteran 
served as anti-aircraft gunner.

Private medical records from August 1989 and July 1992 show 
that the veteran underwent audiometric testing.  The veteran 
and his wife reported he had decreased hearing.  Audiometry 
in 1989 showed elevated puretone thresholds at the higher 
frequencies.  Neurosensory hearing loss was diagnosed.  In 
July 1992, an increase in hearing loss was noted.  The 
etiology of the hearing loss was not given.

On February 2001 VA audiometric examination, puretone 
thresholds, in decibels, were as follows:



HERTZ (CYCLES PER SECOND)





500
1000
2000
3000
4000
Right
5
20
25
50
65
Left
10
20
35
50
65

Speech audiometry revealed speech discrimination ability of 
88 percent in the right ear and of 84 percent in the left 
ear.  The veteran reported that he had difficulty 
understanding speech.  He indicated he was exposed to loud 
noise during military service.  After service, he worked in 
an office at a paper mill.  The examiner found moderate to 
moderately severe sensorineural hearing loss from 3000-8000 
Hz in the right ear, mild sensorineural hearing loss at 2000 
Hz in the left ear, and moderate to moderately severe 
sensorineural hearing loss in the left ear from 3000-8000 Hz.  
The examiner noted that the separation examination showed 
normal hearing, and that the veteran had not reported any 
hearing loss until he purchased a hearing aid in 1997 or 
1998.  Noise induced hearing loss occurs at the time of the 
exposure.  There was no evidence of hearing loss in service.  
Although the veteran may have been exposed to noise during 
service, it was not likely that the current hearing loss 
occurred in the military.

The veteran and his wife testified at a hearing before the 
undersigned at the RO in August 2002.  He stated that he was 
exposed to excessive noise levels as an anti-aircraft gunner 
in service, and that he began to lose his hearing in service.  
His wife agreed that his hearing was decreased when he 
returned home from service.  He stated that he was rushed out 
of service, as many men were, and that the examination in 
December 1945 was not accurate.

Analysis

The law provides that service connection will be granted for 
a disability if it is shown that the veteran suffers from 
such disability and that it resulted from an injury suffered 
or disease contracted in line of duty, or from aggravation in 
line of duty of a preexisting injury or disease.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303.  In order to prevail on the 
merits on the issue of service connection, there must be 
medical evidence of current disability; medical or, in 
certain circumstances lay, evidence of in-service incurrence 
or aggravation of a disease or injury; and medical evidence 
of a nexus between the claimed in-service disease or injury 
and the present disease or injury.  Hickson v. West 12 Vet. 
App. 247, 253 (1999).

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  

The veteran has clearly established he now has a bilateral 
hearing loss disability.  He has also established that he was 
exposed to high levels of noise as an anti-aircraft gunner in 
service.  His statements and service records demonstrate that 
he was routinely exposed to noise.  However, there is no 
competent evidence of a nexus between his in-service noise 
exposure and his current bilateral hearing loss.  The sole 
medical opinion on the issue found that a connection was 
"not likely."  The VA medical opinion to that effect is 
well-supported by the evidence, and the rationale is 
explained.  The examiner noted that noise induced hearing 
loss appears at the time of noise exposure, but service 
medical records showed normal hearing at separation.  There 
is no competent (medical) evidence to the contrary.  Although 
the veteran alleges that he suffered bilateral hearing loss 
from the time of service, he made no complaint in connection 
with any prior claim for disability benefits.  The first 
medical documentation of a hearing loss is in the 1980's, 
more than 40 years after service.  The veteran and his wife 
have maintained that the bilateral hearing loss is related to 
military service, but as laypersons, they are not competent 
to render opinions on issues requiring specialized medical 
knowledge.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

The preponderance of the evidence is against the proposition 
that the veteran's current hearing loss is related to noise 
exposure in service.  Accordingly, his appeal must be denied.


ORDER

Service connection for bilateral hearing loss is denied.



		
	GEORGE R. SENYK
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

